                Case 16-20139-jra      Doc 126     Filed 11/20/18     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

IN RE:                                            CHAPTER 13
           BRUCE LLOYD OUTLAW, SR.                BANKRUPTCY NO. 16-20139

           Debtor

                                        APPEARANCE

         Comes now Dennis M. Ostrowski of Reimer Law Co., and enters an appearance, via N.D.

Ind. L.B.R. B-9010-2(a), on behalf of the Creditor herein, Credit Acceptance Corporation, and

requests that all notices sent by the Clerk pursuant to Bankruptcy Rule 2002 be sent to counsel at

the address set forth below.


Reimer Law Co.




By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com




C18-7644 DMO/LMS
                Case 16-20139-jra        Doc 126     Filed 11/20/18      Page 2 of 2




                                          CERTIFICATE

I hereby certify that the foregoing either has been sent electronically, or by first class mail to the
persons listed below on the date that this pleading is filed with the court:

1.     Office of the U.S. Trustee at (registered address)@usdoj.gov

2.     Paul R. Chael on behalf of the Chapter 13 Trustee's office at legal@pchael13.com

3.      Kenneth L Fugate, Esq. on behalf of Bruce Lloyd Outlaw, Sr., Debtor, at
fugate.ecf@gmail.com

       And by regular U.S. mail, postage prepaid, to:

1.     Bruce Lloyd Outlaw, Sr., Debtor
       6281 Chase Street
       Merrillville, IN 46410

REIMER LAW CO.


By: /s/ Dennis M. Ostrowski
Dennis M. Ostrowski (18099-10)
Counsel for Creditor
9300 Shelbyville Road, Suite 1000
Louisville, KY 40222
502-371-0060
502-371-0061 – fax
Reimer.ecf@reimerlaw.com
